IN THE COURT OF APPEALS OF IOWA

                                  No. 15-0401
                           Filed September 14, 2016


BERNARD J. WIHLM and PATRICIA M. BALEK,
    Plaintiffs-Appellees,

vs.

SHIRLEY A. CAMPBELL, individually and as Executor Of the ESTATE OF
JOHN JOSEPH WIHLM, and as Trustee Of the JOHN JOSEPH WIHLM
REVOCABLE TRUST dated April 2, 2012 and PARTIES IN POSSESSION,
     Defendant-Appellant.
________________________________________________________________


      Appeal from the Iowa District Court for Cerro Gordo and Franklin

Counties, DeDra L. Schroeder, Judge.



      Appellant appeals from a post-judgment order resolving collateral matters

and enforcing judgment. AFFIRMED.




      Michael G. Byrne of Winston & Byrne, P.C., Mason City, for appellant.

      Collin M. Davison of Heiny, McManigal, Duffy, Stambaugh & Anderson,

P.L.C., Mason City, for appellees.



      Considered by Tabor, P.J., and Bower and McDonald, JJ.
                                         2


MCDONALD, Judge.

       This appeal arises out of a partition action and is interrelated with Wihlm v.

Campbell, No. 15-0011, 2016 WL ______, (Iowa Ct. App. Sept. 14, 2016). In the

related appeal, we reversed the judgment of the district court and remanded the

matter to partition in kind certain real property three siblings inherited upon the

death of their father. In this appeal, one of the siblings, Shirley Campbell, raises

several jurisdictional and procedural challenges to a post-judgment hearing and

order in the partition action.

       The issues raised in this appeal are largely mooted by the resolution of the

related case. To the extent the issues are not mooted, Campbell’s arguments

are without merit. The district court had subject matter jurisdiction to rule on

collateral matters unrelated to the issues on appeal in the related case and to

enforce its judgment in the absence of a supersedeas bond. See Iowa R. App.

P. 6.601; Gutierrez v. Wal-Mart Stores, Inc., 638 N.W.2d 702, 707 (Iowa 2002)

(“Under the exception, trial courts ‘retain jurisdiction over disputes between the

parties which are collateral to the subject matter of the appeal.’” (citation

omitted)); Hulsing v. Iowa Nat’l Mut. Ins. Co., 329 N.W.2d 5, 7 (Iowa 1983)

(“When an appeal is perfected, the trial court loses jurisdiction over the merits of

the controversy.    The trial court may, of course, enforce its judgment during

appeal unless a supersedeas bond is filed.” (citations omitted)). There were no

defects or other irregularities related to the post-judgment hearing or order.

Finally, we deny the appellees’ request for appellate attorney fees. We affirm the

district court without further opinion. See Iowa Ct. R. 21.26(1)(e).

       AFFIRMED.